Citation Nr: 0204825	
Decision Date: 05/21/02    Archive Date: 05/24/02

DOCKET NO.  92-09 280	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines

                      
THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
gunshot wound to the right thigh with damage to Muscle Group 
XIV, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for residuals of a 
gunshot wound to the right leg with damage to Muscle Group 
XI, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The appellant had recognized guerrilla service from October 
1943 to November 1945, and service in the regular Philippine 
Army from November to December 1945.  

In June 1999, the Board issued a decision denying the claims 
of entitlement to increased ratings for residuals of gun shot 
wounds to the right leg and right thigh.  The appellant noted 
a timely appeal to the United States Court of Appeals for 
Veterans Claims (Court).  In April 2001, the Court vacated 
the Board's June 1999 decision and remanded the case.  

In June 2001, VA was notified that the appellant had died on 
January [redacted], 2001.  


FINDINGS OF FACT

1.	The appellant had recognized guerrilla service from 
October 1943 to November 1945, and service in the regular 
Philippine Army from November to December 1945.  

2.	In June 2001, the Department of Veterans Affairs (VA) 
Regional Office, Manila, Philippines received evidence 
showing that the appellant died on January [redacted], 2001.



CONCLUSION OF LAW

Because of the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2001); 38 C.F.R. § 20.1302 
(2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, claims do not survive the death 
of the appellant.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. 
§ 20.1302.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the appellant.  38 C.F.R. 
§ 20.1106 (2001).


ORDER

The appeal is dismissed.


		
DEREK R. BROWN
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


